Y3/-/5"
                                                                                         Y32-/S*
CCA #       13-13-00544-CR                          OFFENSE:     Habeas Corpus
                                                                                         V33-/5
STYLE:      Ex Parte Markus Antonius Green v.       COUNTY:      De Witt


TRIAL COURT:              24th District Court                                                   MOTION

TRIAL COURT #:            90-1-7951 & 90-1-7951-        FOR REHEARING IS:
                          A                             DATE: March 12, 2015
TRIAL COURT JUDGE:        Hon. Kemper Stephen           JUDGE: Chief Justice Vald< ez
                          Williams
DISPOSITION: Affirmed

DATE:

JUSTICE:                                  PC    S

PUBLISH:                                DNP:



CLK RECORD:          X                                  SUPPCLKRECORD           X

RPT RECORD:         X                                   SUPPRPTRECORD           X

STATE BR:                                               SUPPBR

APPBR:                                                   PROSE BR           X




                                   IN THE COURT OF CRIMINAL APPEALS


                                                       CCA#
                                                                                        V33-/.T

          PRO SE                     Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

          £ ^Faj>SA                                     JUDGE:

                                                         SIGNED:,                         PC:

JUDGE:                                                   PUBLISH:                        DNP:




                   MOTION FOR REHEARING IN               MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                    ON

JUDGE:                                                  JUDGE: